El Juez Asociado Señor SNYder
emitió la opinión del tribunal.
El Pueblo de Puerto Eico radicó ante este Tribunal una querella de quo warranto contra la Eastern Sugar Associates y varios arrendadores de terrenos a la Eastern. Alegaba la querella que la Eastern era dueña y controlaba más de 500 acres de tierra en violación de ciertas leyes insulares y federal. Los síndicos de la Eastern solicitaron de este Tribunal el traslado del pleito a la Corte de Distrito de los Estados Unidos para Puerto Eico. La Eastern se organizó de acuerdo con las leyes de Maryland, pero algunos de los arrendadores son ciudadanos de Puerto Eico. En su conse-cuencia, no existía la diversidad de ciudadanía, requisito nece-sario para conferir jurisdicción a la Corte Federal, a menos que la controversia entre El Pueblo y la Eastern fuera separable de la controversia existente entre El Pueblo y los arren-dadores.
Eesolvimos que la presente es una sola controversia inseparable, existente entre El Pueblo de un lado y la Eastern y los arrendadores del otro. Eesolvimos que los arrendado-res eran partes indispensables por dos motivos. En primer lugar, si prevalecía la contención de El Pueblo, los arrenda-mientos estarían sujetos a una opción de El Pueblo al precio Vrazonable” o “justo”, que podría ser diferente al canon fijado en los arrendamientqs. En segundo lugar, si se dic-taba sentencia contra los demandados, las opciones quizá se referirían únicamente a tenencias de tierra en exceso de 500 aeres; los arrendadores podrían tener interés en la deter-minación de la cuestión de si finalmente se permitiría la tenen-*997cia en calidad de dueño o el arrendamiento de no más de 500 acres de terreno. Por lo tanto denegamos la petición de traslado. Pueblo v. Henneman, etc., 61 D.P.R. 189. Cf. Pueblo v. Henneman, 60 D.P.R. 59. Aréanse también, Bank of California, Nat. Ass’n v. Superior Court, 100 P.2d 1110 (Calif., 1940); 3 Moore’s Federal Practice, 2da. ed., págs. 2144-77, 2198-2209.
El 5 de noviembre de 1943 los síndicos radicaron una moción para que se desestimara la querella por el funda-mento de que más de 200 arrendadores de terrenos a la Eastern, cuyos nombres y direcciones se acompañaban en una lista, no habían sido incluidos como partes en el procedi-miento. El 9 de diciembre de 1943 declaramos sin lugar la moción de desestimación, pero ordenamos a El Pueblo que emplazara a todos los arrendadores como partes indispensables en el pleito, a tenor con el artículo 74 del Código de Enjuiciamiento Civil, ed. de 1933.
Luego de varios incidentes que es innecesario enumerar ahora, el 7 de diciembre de 1948 El Pueblo radicó una moción solicitando que este caso fuese tratado como un pleito de clase y que se considerase a los arrendadores que hubiesen radicado alegaciones, como representantes de todos los arren-dadores de terrenos a la Eastern. La moción informa que se ha ordenado el emplazamiento de 243 arrendadores, inclu-yendo a 70 de ellos por edictos; 29 han interpuesto excep-ciones previas; 3 han contestado; y se ha anotado la rebel-día a 206. Los síndicos y algunos arrendadores se han opuesto a la moción celebrándose la correspondiente vista, en la cual se adujo prueba.
La Eegla 81(a) de las de Enjuiciamiento Civil prescribe que “estas reglas serán aplicables a todas las acciones civiles ordinarias y a todos los casos de mandamus, injunction, interdictos para retener o recobrar la posesión, tercerías, reclamaciones del derecho de hogar seguro.”
*998Discutimos la naturaleza del procedimiento de quo warranto cuando resolvimos que tal procedimiento era tras-ladable a la Corte Federal. Pueblo v. Henneman, 60 D.P.R. 59, 63-64. Y véase, Note, Quo Warranto Against Private Corporations, 41 Harv.L.Rev. 244. No importa lo que se diga sobre este procedimiento, no es posible decir que el quo warranto es una “acción civil ordinaria”. Y en la Begla 81(a) no aparece enumerado entre los otros procedimientos a los cuales son aplicables las reglas. Por consiguiente resol-vemos que las Beglas no son de aplicación a este procedi-miento. En verdad, así lo hemos ya resuelto implícitamente en nuestra resolución de diciembre 9, 1943, ordenándole al gobierno que emplazara a todos los arrendadores por ser par-tes indispensables de conformidad con el artículo 74 del Có-digo de Enjuiciamiento Civil.
 Aquí es de aplicación el artículo 66 del Código de Enjuiciamiento Civil. Dicho artículo prescribe que “Los partícipes en una acción que estuvieren unidos por interés común deberán asociarse como demandantes o demandados; pero si no pudiera obtenerse el consentimiento de alguno que debió haberse asociado como demandante, podrá éste ser demandado, consignándose el motivo en la demanda; y cuando la cuestión sea de interés común o general de muchas personas, o las partes sean numerosas, y no fuese posible hacerles comparecer a todas ante la corte, una o más podrán entablar la demanda o llevar la defensa en representación de todas.”
Es cierto que el artículo 66, al leerse literalmente, dice que procederá el pleito de clase cuando la cuestión envuelta sea de interés común o las partes fueren numerosas. Pero segui-remos el peso de las autoridades bajo disposiciones similares al artículo 66 al efecto de que deben existir el interés común y cantidad numerosa de personas. 3 Moore, supra, pág. 3416; Comment, 35 Calif.L.Rev. 443; Note, 30 Calif.L.Rev. 350, 351; Lesar, Class Suits and the Federal Buies, 22 Minn.L. *999Rev. 34, condensado en 1 F.R.S. 782, 783; Wheaton, Representative Suits Involving Numerous Litigants, 19 Cornell L.Q. 399, 434-35; G-ordon, The Common Question Class Suit Under the Federal Rules and in Illinois, 421 Ill. L.Rev. 518, escolio 8.
Toda vez que las Reglas no son aplicables a un reeurso de quo warranto, este caso está gobernado por el artículo 66 y no por la Regla 23(a). Empero, el artículo 66 y la Regla 23(a), que es copia de la Regla 23(a) Federal, no son, a nuestros fines, materialmente diferentes. State v. Board of County Com’rs of Creek County, 107 P.2d 542, 552-54 (Okla., 1940); Weaver v. Pasadena Tournament of Roses Ass’n, 190 P.2d 626 (Calif., 1948); Tunstall v. Brotherhood of Locomotive F. and E., 148 F.2d 403 (C.C.A. 4, 1945); Lesar, supra, págs. 783-84; Gordon, supra, pág. 523, escolio 37. Véase Rivera v. Tugwell, Gobernador, 59 D.P.R. 841, 848. Cf. Partido Popular v. Junta Insular de Elecciones, 63 D.P.R. 296, 313, con 63 D.P.R. a las págs. 319, 339. En su consecuencia no fiemos vacilado en citar aquí casos recientemente resuel-tos por las cortes federales, bajo'la Regla 23(a), aun cuando técnicamente estamos aplicando a este recurso el artículo 66 y no la Regla 23(a).
Existen tres grupos de pleitos de clase. En el primero, la naturaleza del derecho u obligación solicitada a favor o en contra de la clase es conjunta, común o subsidiaria. En el segundo, el derecho u obligación es separado, con el requisito adicional de que el objeto del pleito sea la adjudicación de reclamaciones que afecten o pudieran afectar una propiedad específica. En el tercero, el derecho u obligación es separado y debe existir una cuestión común de hecho o de derecho.
Este caso no cae ni bajo el segundo ni bajo el tercer grupo. En estas dos clasificaciones el derecho que se trata de hacer valer por los demandantes en representación de una clase, o como ocurre aquí, la responsabilidad que se exige a los de-mandados, representando una clase, es separado. En tales *1000casos los miembros de la clase tienen derechos o responsabi-lidades separados, y por consiguiente no son partes indispensables en nn pleito relacionado con dichos derechos o responsabilidades. 3 Moore, supra, págs. 3439-56. Pero ya hemos resuelto, al resolver la solicitud de traslado, que la responsabilidad de los arrendadores y la de la Eastern en este caso es una sola e inseparable, y que los arrendadores son partes indispensables en este procedimiento. A menos (pie revoquemos dicha decisión, que nadie impugna aquí, no vemos forma de incluir este caso en el segundo o en el ter-cer grupo.
Pasemos al primer grupo de pleitos de clase. Bajo el mismo el derecho o responsabilidad solicitado a favor o en contra de los miembros de una clase, es conjunto, común o subsidiario. Cada contrato de arrendamiento a la Eastern afecta a diferentes arrendadores y diferentes parcelas de terreno. En su consecuencia, cualesquiera controversias existentes entre arrendadores y la Eastern envolvería derechos y responsabilidades separados más bien que conjuntos o comunes. Pero ése no es el caso ante nos. Aquí la controversia es más bien entre El Pueblo de un lado y la Eastern y los arrendadores del otro. Y hemos resuelto, al declarar sin lugar la solicitud de traslado, que la querella imputa una infracción de la ley que envuelve una sola controversia en la cual los arrendadores son partes indispensables. Es decir, la Eastern y los arrendadores, según la querella, han reali-Kado una infracción común. Véase Gibbs v. Buck, 307 U.S. 66, 74. “Si bien de ordinario los intereses de propietarios son separados, éstos pueden bajo ciertas circunstancias, tener sus intereses tan en común, que sus derechos [o responsabilidades] son comunes ... 3 Moore, supra, pág. 3481; Weeks v. Bareco Oil Co., 125 F.2d 84, 88 (C.C.A. 7, 1941); Note, 46 Col.L.Rev. 818, 827, escolio 42. Por consiguiente este caso cumple con el requisito al efecto de que para estar comprendido en el primer grupo, el pleito debe ser uno “en *1001el cual, si no contáramos con el procedimiento de nn pleito de clase, la inclusión de todas las partes interesadas sería esencial.” 3 Moore, supra, pág. 3435; id., págs. 3461, 3467, escolio 36; Note, 55 Yale L.J. 831, 832, escolio 14; Note, 46 Col. L.Rev. 820, 821; Pentland v. Dravo Corporation, 152 F.2d 851, 852 (C.C.A. 3, 1945); Giesecke v. Denver Tramway Corp., 12 F.R.S. 23 a 62 — caso 1 (D.Ct. Del., 1949).
Pero la existencia de un derecho o responsabilidad común a .todos los miembros de la clase no es el único requisito del pleito de clase del primer grupo. Existen dos requisitos más. Primeramente de conformidad con las disposiciones del ar-tículo 66, debemos resolver que los miembros de la clase son tan numerosos que resulta impracticable traerlos a todos ante la corte. En segundo lugar, toda vez que las sentencias dictadas en los méritos en pleitos de clase dentro del primer grupo, son obligatorias para todos los miembros de la clase, C1) la cláusula del debido procedimiento exige que aquéllos selec-cionados para representar a la clase, asegurarán de manera justa la representación adecuada de la clase. Hansberry v. Lee, 311 U.S. 32.
Apoyándose en el lenguaje empleado a las págs. 44-45 de Hansberry v. Lee, los querellados sostienen que los arrenda-dores que han radicado alegaciones no podrían representar adecuadamente a los arrendadores no emplazados aún, por-que los intereses de los primeros podrían ser contrarios a los de los segundos. Creemos innecesario determinar si este *1002caso es distinguible del de Hansberry v. Lee.(2) Aun supo-niendo que no estemos. conformes con el argumento de los querellados, no podemos declarar con lugar la moción de El Pueblo por un motivo diferente.
Como ya se ha indicado, el primer requisito para justi-ficar un pleito de clase bajo el artículo 66, es que los miem-bros de la clase son tan numerosos que resulta impracticable traerlos a todos ante la corte. Es innecesario determinar si habríamos resuelto que este caso cumplió con dicho requi-sito si El Pueblo nos hubiera pedido que tratáramos el caso como un pleito de clase, antes de que se emplazara a un buen número de arrendadores. Por el contrario, el gobierno trató de cumplir nuestra resolución del 9 de diciembre de 1943, para que se emplazara a todos los arrendadores. De acuerdo con su alegato, para el 7 de febrero de 1949 el gobierno había emplazado 238 arrendadores, aproximada-mente 70 por edictos; se le había anotado la rebeldía a 235; tres contestaron; y cinco quedaron pendientes de emplazar.
El gobierno ha traído ante la corte 238 arrendadores, ya sea mediante emplazamiento personal o por edictos. Solicita ahora que tratemos a los pocos que han comparecido como representantes de los que quedan por emplazar. Pero del récord no hay medio de determinar si los que faltan por em-*1003plazar son numerosos. Sobre esta cuestión, el alegato del gobierno meramente dice que “Según información en poder de El Pueblo obtenida por distintos medios qnedan aún 4 arrendadores y nna sucesión por emplazar e ignora si aún posee la lista completa de los arrendadores.” Esto no cons-tituye prueba de que los restantes arrendadores no emplaza-dos aún, son tan numerosos que resulta impracticable traer-los a todos ante la corte. 3 Moore, supra, págs. 3420-22; Weeks v. Bareco Oil Co., supra; Johnson v. Biverland Levee Dist., 117 P.2d 711, 714r-15 (C.C.A. 8, 1941); Comment, 46 Col.L.Rev. 818, 830-31.
Es importante indicar que éste no es el caso en que, luego de emplazar personalmente o por edictos a un gran número de demandados, el demandante pide que después en el curso de los procedimientos, unos pocos representen a todos los demás con el fin de evitarse trámites complicados. Aquí el gobierno no se queja del gran número de demandados que han comparecido. En verdad, no podría hacerlo ya que sólo un reducido número de arrendadores han radicado alegacio-nes. Más bien la médula de la moción del gobierno es que éste desea descontinuar sus esfuerzos para conseguir una lista completa de los arrendadores.
Según indicamos en la vista oral, la ley provee medios por los cuales el gobierno puede obtener rápidamente una lista completa de los arrendadores a la fecha de la radicación de la querella. Con todos los recursos de la ley y del gobierno a mano, no vemos por qué le es imposible, impracticable o aun difícil a El Pueblo cerciorarse por lo menos de la iden-tidad de tales arrendadores. Hasta donde surge del récord, habiendo ya el gobierno emplazado 238 arrendadores, puede ser que quede comparativamente un pequeño número de arrendadores que no han sido emplazados. Una vez estable-cida su identidad, si sólo queda un pequeño número, será cosa fácil emplazarlos bien personalmente o por edictos. Sin alguna prueba testifical en cuanto al número aproximado de *1004arrendadores no emplazados aún, no podemos concluir en esta etapa del procedimiento, qne los arrendadores no empla-zados son tan numerosos qne resnlta impracticable traerlos a todos ante la corte, bien sea emplazándolos personalmente o por edictos.

La moción de El Pueblo para que tratemos este caso como un pleito de clase será declarada sin lugar.

El Jnez Asociado Sr. Negrón Fernández no intervino.

(1) Xias sentencias dictadas en los méritos en todos los pleitos de clase pertenecientes al primer grupo, contrarias a aquéllas dictadas para los del segundo y tercer grupos, son obligatorias para todos los miembros de la clase, incluyendo aquéllos que nunca fueron emplazados y no comparecieron. Knowles v. War Damage Corp., 171 F.2d 15 (C.C.A., D.C., 1948); California Apparel Creators v. Wieder of California, 162 F.2d 893, 896 (C.C.A. 2, 1947); Weaver v. Pasadena Tournament of Roses Ass’n, supra, pág. 629; 3 Moore, supra, págs. 3456-72; Restatement, Judgments, secciones 26, 86; Note, 49 Yalé L.J. 1125. (Una sentencia en un pleito de clase del segundo grupo es res judicata para los miembros no emplazados, en tanto en cuanto el procedimiento fun-ciona m rem, pero nó en forma otra alguna. 3 Moore, supra, págs. 3468-69). En verdad, de otro modo un pleito de clase no procedería bajo las eireuns-*1002taneias de este caso. No podemos resolver que todos los arrendadores son partes indispensables, y a renglón seguido tratar el caso como un pleito de clase y permitir que algunos arrendadores representen a otros, a menos que estemos seguros de que la sentencia obligará a toda la clase. De lo contrario, estaríamos en efecto revocando nuestra decisión de que todos los arrendadores son partes indispensables.


(2) Cf. Keefe et al., Lee Defeats Ben Hur, 33 Cornell L.Q. 327; Kalven y Rosenfield, The Contemporary Function of the Class Suit, 8 U.Chi.L.Rev. 684; Note, 46 Col.L.Rev. 818, 831, 3 Moore, supra, págs. 3461, 3471; Gordon, supra, págs. 526-28; Restatement, Judgments, see. 86; Annotation, 182 A.L.R. 749; Redmond v. Commerce Trust Co., 144 F.2d 140, 151-52 (C.C.A. 8, 1944); Weeks v. Bareco Oil Co., supra; Horton v. Citizens Nat. Trust Savings Bank, 195 P.2d 494 (Calif., 1948); Certia v. University of Notre Dame Du Lac, Ind., 141 N.E. 318 (Ind., 1923); Matthews v. Landowners Oil Ass’n, 204 S.W.2d 647 (Tex., 1947); Richardson v. Kelly, 191 S.W.2d 857 (Tex., 1946), criticado adversamente en 3 Moore, supra, pág. 3432, eseolio 38 y págs. 3463-64, Comment, 46 Col.L.Rev. 818, 832, y Note, 55 Yale L.J. 831.